NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 JEREMIA THOMAS MCCABE, Appellant.

                             No. 1 CA-CR 17-0639
                               FILED 6-19-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR 2017-001798-001
           The Honorable Colleen L. French, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                            STATE v. MCCABE
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge James P. Beene joined.


C A M P B E L L, Judge:

¶1            Jeremia McCabe timely appeals his conviction and sentence
for burglary in the third degree, a class 4 felony. Ariz. Rev. Stat.
§ 13-1506(A)(1). After searching the record on appeal and finding no
arguable question of law that was not frivolous, McCabe’s counsel filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297 (1969), asking this court to search the record for
reversible error. This court granted counsel’s motion to allow McCabe to
file a supplemental brief in propria persona, but McCabe did not do so. After
reviewing the entire record, we find no reversible error and, therefore,
affirm McCabe’s conviction and sentence.

             FACTS AND PROCEDURAL BACKGROUND1

¶2             In August 2016, L.R. (“Victim”) witnessed McCabe breaking
into his car parked at an apartment complex. Victim confronted McCabe,
who fled the scene on foot. Eventually McCabe reached his own vehicle and
drove away. Victim provided a description of McCabe to 911 dispatch, as
well as the license plate number, make, and model of McCabe’s vehicle. A
police officer arrived on scene to investigate. Upon inspection of Victim’s
vehicle, she found damage consistent with forced entry.

¶3           Police officers identified the registered address of McCabe’s
vehicle based on Victim’s information. The officers found McCabe at the
residence and, with the help of McCabe’s mother, persuaded him to exit the
residence and then placed him under arrest. Officers brought Victim to
McCabe at a bowling alley where, less than an hour after the offense, Victim
identified McCabe as the man who broke into his car. After being taken to




       1We  view the facts in the light most favorable to sustaining the jury’s
verdict and resolve all reasonable inferences against McCabe. State v.
Guerra, 161 Ariz. 289, 293 (1989).


                                      2
                           STATE v. MCCABE
                           Decision of the Court

the police station, McCabe waived his Miranda rights and admitted to
having a confrontation with Victim at the apartment complex.

¶4            While testifying during trial, McCabe admitted to three prior
felony convictions and to being on parole at the time of the confrontation
with Victim. After trial, the jury found McCabe guilty of burglary in the
third degree. McCabe was sentenced to the presumptive term of 10 years as
a category 3 repetitive offender. The court awarded him 288 days of
presentence incarceration credit.

                              DISCUSSION

¶5              We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300. McCabe received a fair trial. He was
represented by counsel at all stages of the proceedings and was present at
all critical stages.

¶6             The evidence presented at trial was substantial and supports
the verdict. The jury was properly comprised of eight members and the
court properly instructed the jury on the elements of the charge, McCabe’s
presumption of innocence, the State’s burden of proof, and the necessity of
a unanimous verdict. The superior court received and considered a
presentence report, McCabe was given an opportunity to speak at
sentencing, and his sentence was within the range of acceptable sentences
for his offense.

                              CONCLUSION

¶7             We decline to order additional briefing and affirm McCabe’s
conviction and sentence. After the filing of this decision, defense counsel’s
obligations pertaining to McCabe’s representation in this appeal have
ended. Defense counsel need do no more than inform McCabe of the
outcome of this appeal and his future options, unless, upon review, counsel
finds an issue appropriate for submission to the Arizona Supreme Court by
petition for review. State v. Shattuck, 140 Ariz. 582, 584-85 (1984).

¶8            McCabe has 30 days from the date of this decision to proceed,
if he wishes, with an in propria persona petition for review. On the court’s




                                     3
                         STATE v. MCCABE
                         Decision of the Court

own motion, we also grant McCabe 30 days from the date of this decision
to file an in propria persona motion for reconsideration.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                      4